Citation Nr: 0712817	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to January 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The veteran's November 1992 audiogram reflects that he was 
routinely exposed to hazardous noise, and it lists a 40 
decibel threshold at the 6000 Hertz frequency.  On the 
separation medical history report from that same month, the 
veteran noted that he had a history of hearing loss.  He also 
indicated he was exposed to loud noise while working in 
artillery but that he was in no acute distress.  This 
evidence is cited to justify a VA examiner's June 2003 
conclusion that it is at least as likely as not that the 
current hearing loss in the veteran's left ear is related to 
his military service.

According to the June 2003 VA examination report, the 
veteran's hearing thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz were 30, 25, 25, 30, and 20 decibels.  While these 
results suggest mild hearing loss, they do not quite indicate 
a hearing disability for the purposes of 38 C.F.R. § 3.385.  
It is noted that the 30, 25, 25, 30, and 20 decibel readings 
do not quite satisfy the regulation that establishes service 
connection if at least three of the five decibel readings are 
at 26 decibels or greater, and speech recognition in the left 
ear was 100 percent.  Given the rate of hearing loss between 
November 1992 (when left ear readings were 15, 5, 5, 15, and 
5 decibels) and June 2003, the Board believes a new VA 
examination to measure the veteran's left ear hearing loss 
from the past four years is warranted.

On remand, the AMC also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current severity of his hearing loss.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or a 
speech recognition score using the 
Maryland CNC Test of less than 94 
percent). 

3.  The AMC should then readjudicate the 
claim.  If the claim remains denied, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


